DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 08/30/2022 is acknowledged.

Response to Amendment
Applicant's amendment to the claims filed on 08/30/2022 has been acknowledged and entered. Claims 1-13 have been cancelled and new claims 21-33 have been added. Non-final office action on the merits is as follows: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 21, 26 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 2013/0062692, from hereinafter “Chen”) in view of Chuang et al. (U.S. Patent Pub. No. 2022/0173101, from hereinafter “Chuang”).
Regarding Claim 14, Chen in Fig. 1-3 teaches a method comprising: patterning a semiconductor substrate (304) to form a fin structure extending from the semiconductor substrate, the fin structure comprising fin portions (122/322 in region 103) and a planar portion (in region 102), the fin portions and the mesa portion each extending in a first direction in a top-down view; forming a source region (122/322) and a drain region (112/312) in the fin structure, the source region disposed in the fin portions of the fin structure, the drain region disposed in the planar portion of the fin structure; and forming a first gate (142/342) structure between the source region and the drain region, the first gate structure disposed on a region of the fin structure where the fin portions are joined to the planar portion, the first gate structure extending in a second direction in the top-down view, the second direction perpendicular to the first direction (¶’s 0021-0038). 
While, Chen teaches a planar portion of the device similar to the applicant’s claimed mesa portion, Chen is silent with regards to teaching pattering the substrate to form the fin structure where said patterning comprises forming both the fin portions and a mesa portion. 
Chuang in Fig 2-7 teaches a similar method comprising patterning a semiconductor substrate (201) to form a fin structure extending from the semiconductor substrate, the fin structure comprising fin portions (202/204/206) and a mesa portion (208/212), the fin portions and the mesa portion extending in a first direction in a top-down view (¶’s 0021-0040). 
In view of the teachings of Chuang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to include in the teachings of Cheng specifically pattering the substrate to form the fin structure where said patterning comprises forming both the fin portions and a mesa portion because it would make sense that the drain-side of the transistor comprising the mesa-portion does not extend from one edge of a semiconductor wafer to another and that separate devices would need to be formed and therefore the drain-side of transistor would also need to be etched when forming the fin portions thereby creating a mesa portion as claimed. This would specifically allow multiple finFET devices comprising a fin structure having fin portions and a mesa portion as claimed to be formed on a single wafer. 
Regarding Claim 21, Chen in Fig. 1-3 teaches a method comprising: forming a fin structure extending from a semiconductor substrate, the fin structure comprising a plurality of fins (122/322 in region 103) and a planar portion (region 101), a channel region (350) of the fin structure having a first portion in the fins and having a second portion in the planar portion, the fins and the planar portion formed of a continuous semiconductor material (102/302), the planar portion having a greater width than each of the fins; and forming a gate structure (142/342) on the fin structure, the gate structure extending along the first portion of the channel region in the fins and extending along the second portion of the channel region in the planar portion (¶’s 0021-0038). 
While, Chen teaches a planar portion of the device similar to the applicant’s claimed mesa, Chen is silent with regards to teaching forming a fin structure extending from the substrate wherein forming said fin structure comprises forming both the fin portions and the mesa. 
Chuang in Fig 2-7 teaches a similar method comprising: forming a fin structure extending from a semiconductor substrate (201), the fin structure comprising a plurality of fins (202/204/206) and a mesa (208/212), a channel region of the fin structure having a first portion in the fins and having a second portion in the mesa, the fins and the mesa formed of a continuous semiconductor material, the mesa having a greater width than each of the fins (¶’s 0021-0040). 
In view of the teachings of Chuang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to include in the teachings of Cheng specifically pattering the substrate to form the fin structure where said patterning comprises forming both the fin portions and a mesa portion because it would make sense that the drain-side of the transistor comprising the mesa-portion does not extend from one edge of a semiconductor wafer to another and that separate devices would need to be formed and therefore the drain-side of transistor would also need to be etched when forming the fin portions thereby creating a mesa portion as claimed. This would specifically allow multiple finFET devices comprising a fin structure having fin portions and a mesa portion as claimed to be formed on a single wafer. 
Regarding Claim 26, as in the combination above, Chen teaches forming an isolation region (124) around the fin structure, the fins protruding above the isolation region, the planar protruding above the isolation region (Fig. 1 and 3F) and Chuang teaches forming an isolation region (220) around the fin structure, the fins protruding above the isolation region, the mesa protruding above the isolation region (Fig. 3; ¶ 0031).
Regarding Claim 29, Chen teaches implanting dopants in the fin structure to form a first source/drain region (122/322) and a second source/drain region (112/312) in the fins and the mesa, respectively, the gate structure disposed between the first source/drain region and the second source/drain region (Fig. 1 and 3E; ¶ 0034).
Regarding Claim 30, Chen in Fig. 1-3 teaches a method comprising: patterning a semiconductor substrate (304) to form a fin structure extending from the semiconductor substrate, the fin structure comprising fins (122/322 in region 103) and a planar portion (in region 101), a channel region (350) of the fin structure having a first portion in the fins and having a second portion in the planar portion; forming a first source/drain region (122/322) and a second source/drain region (112/312) in the fin structure, the first source/drain region adjoining the first portion of the channel region, the second source/drain region adjoining the second portion of the channel region; and forming a gate structure (142/342) on the channel region of the fin structure, the gate structure overlapping the first portion of the channel region by a first distance, the gate structure overlapping the second portion of the channel region by a second distance, the first distance greater than the second distance (Fig. 1 and 3E showing first distance being greater than second distance; (¶’s 0021-0038). 
While, Chen teaches a planar portion of the device similar to the applicant’s claimed mesa portion, Chen is silent with regards to teaching pattering the substrate to form the fin structure where said patterning comprises forming both the fin portions and a mesa portion. 
Chuang in Fig 1 teaches a similar method comprising patterning a semiconductor substrate (201) to form a fin structure extending from the semiconductor substrate, the fin structure comprising fins(202/204/206) and a mesa (208/212), a channel region of the fin structure having a first portion in the fins and having a second portion in the mesa (¶’s 0021-0040). 
In view of the teachings of Chuang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to include in the teachings of Cheng specifically pattering the substrate to form the fin structure where said patterning comprises forming both the fin portions and a mesa portion because it would make sense that the drain-side of the transistor comprising the mesa-portion does not extend from one edge of a semiconductor wafer to another and that separate devices would need to be formed and therefore the drain-side of transistor would also need to be etched when forming the fin portions thereby creating a mesa portion as claimed. This would specifically allow multiple finFET devices comprising a fin structure having fin portions and a mesa portion as claimed to be formed on a single wafer. 
Regarding Claim 31, as in the combination above, Chen teaches wherein the gate structure extends along sidewalls of the fins (Fig. 3E) and Chuang teaches wherein the gate structure extends along sidewalls of the fins and extends along sidewalls of the mesa (Fig. 2-3; ¶ 0023). 
Regarding Claim 32, Chen teaches wherein the gate structure extends along sidewalls of the fins and does not extend along sidewalls of the mesa (Fig. 3E-F). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Chuang above, and further in view of Singh (U.S. Patent Pub. No. 2015/0035053).
Regarding Claim 15, Chen as modified by Chuang above fails to specifically teach forming a second gate structure between the first gate structure and the drain region, the second gate structure disposed on a region of the fin structure in the mesa portion, the second gate structure extending in the second direction in the top-down view. 
Singh teaches forming a similar device comprising a plurality of fins (126) wherein at least first and second gate structures are formed and more specifically wherein the first gate structure (116) is formed between the source region (110) and the drain region (112) extending in a second direction in the top-down view and wherein the second gate structure (118) is formed between the first gate structure and the drain region, the second gate structure extending in the second direction as well (Fig. 1-2 and 7; ¶’s 0020-0022 and 0025-0027). 
In view of the teachings of Singh, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Chen as modified by Chuang to include forming a second gate structure between the first gate structure and the drain region, the second gate structure disposed on a region of the fin structure in the mesa portion, the second gate structure extending in the second direction in the top-down view because second gates are well known in these types of devices as the second gate can specifically be used to control the reduced surface field action (electric field) and improve device performance. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Chuang above, and further in view of Lung et al. (U.S. Patent Pub. No. 2020/0006336, from hereinafter “Lung”).
Regarding Claim 18, Chen teaches patterning the semiconductor substrate using lithography and a photoresist (¶ 0032) but is silent with regards to using extreme ultraviolet lithography. However, Lung in the formation of a similar device teaches using deep UV lithography during the patterning of similar semiconductor materials (Fig. 17-20, ¶ 0077). 
In view of the teachings of Lung, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Chen to include using extreme ultraviolet lithography because this is a well-known lithography technique in the art as EUV lithography well help form accurate and detailed patterns in small semiconductor devices which is needed when forming such fin structures as claimed.

Claim(s) 22, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Chuang above, and further in view of Noh et al. (U.S. Patent Pub. No. 2016/0141413, from hereinafter “Noh”).
Regarding Claim 22, Chen teaches forming a first well (306) and a second well (308) in the fins and the mesa, respectively, the gate structure disposed between the first well and the second well and implanting a first source/drain region (322) and a second source/drain region (312), respectively, the first source/drain region and the second source/drain region having majority carriers of the second conductivity type (Fig. 3E), but fails to specifically teach growing a first source/drain region and a second source/drain region in the first well and the second well, respectively.
Noh in a similar method comprises forming a first well (210) and a second well (215) in a fin (F), respectively, the first well and the second well having majority carriers of a first conductivity type and a second conductivity type, respectively, the second conductivity type opposite the first conductivity type; and growing a first source/drain region (220) and a second source/drain region (225) in the first well and the second well, respectively, the first source/drain region and the second source/drain region having majority carriers of a second conductivity type (Fig. 13-14; ¶’s 0257-0265). 
In view of the teachings of Noh, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Chen to include growing a first source/drain region and a second source/drain region in the first well and the second well because forming source/drain region by epitaxial processes rather than implantation is well known in the art and mores specifically in finFET devices as this allows for the materials of the source/drain region to be different than the body if desired to improve device performance. 
Furthermore, although Chen and Noh both fail to teach that the first and second wells comprises majority carriers of the same conductivity type, choosing the ideal conductivity type for specific wells and elements is well within the ordinary skill of one in art and more related to the type of device being created and how it is desired to function. In this case, the prior art desired a second well of a second conductivity type as it functions as a drift region in the device being formed, however, in other well-known and conventional MOS-type finFETs (non-LDMOS) including both first and second wells having a first conductivity type would be obvious.
Regarding Claim 23, Chen teaches forming a first well (306) and a second well (308) in the fins and the mesa, respectively, the first well having majority carriers of a first conductivity type, the second well having majority carriers of a second conductivity type, the second conductivity type opposite the first conductivity type, the gate structure disposed between the first well and the second well and implanting a first source/drain region (322) and a second source/drain region (312) in the first well and the second well, respectively, the first source/drain region and the second source/drain region having majority carriers of the second conductivity type (Fig. 3E) but fails to specifically teach growing a first source/drain region and a second source/drain region in the first well and the second well, respectively.
Noh in a similar method comprises forming a first well (210) and a second well (215) in a fin (F), respectively, the first well and the second well having majority carriers of a first conductivity type and a second conductivity type, respectively, the second conductivity type opposite the first conductivity type; and growing a first source/drain region (220) and a second source/drain region (225) in the first well and the second well, respectively, the first source/drain region and the second source/drain region having majority carriers of a second conductivity type (Fig. 13-14; ¶’s 0257-0265). 
In view of the teachings of Noh, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Chen to include growing a first source/drain region and a second source/drain region in the first well and the second well because forming source/drain region by epitaxial processes rather than implantation is well known in the art and mores specifically in finFET devices as this allows for the materials of the source/drain region to be different than the body if desired to improve device performance. 
Regarding Claim 28, Chen teaches implanting a first source/drain region (322) and a second source/drain region (312) in the fins and the mesa, respectively, the gate structure disposed between the first and second source/drain regions (Fig. 3E) but fails to specifically teach growing a first epitaxial source/drain region and a second epitaxial source/drain region in the fins and the mesa, respectively. 
Noh in a similar method comprises growing a first epitaxial source/drain region (220) and an epitaxial second source/drain region (225) in a fin (F), respectively, and a gate structure (240) between the first and second epitaxial source/drain region (Fig. 13-14; ¶’s 0257-0265). 
In view of the teachings of Noh, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Chen to include growing a first epitaxial source/drain region and a second epitaxial source/drain region in the fins and the mesa because forming source/drain region by epitaxial processes rather than implantation is well known in the art and mores specifically in finFET devices as this allows for the materials of the source/drain region to be different than the body if desired to improve device performance. 

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach forming a first mask on the semiconductor substrate, first features of the first mask having a first width; forming a second mask on the semiconductor substrate, second features of the second mask having a second width, the second width greater than the first width, portions of the first mask and the second mask overlapping; and etching the semiconductor substrate using the first mask and the second mask as a combined etching mask to form the fin structure.

Claims 19-20 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach an isolation region having first portions around the fin portions of the fin structure and having second portions around the mesa portion of the fin structure, the first portions having a first depth, the second portions having a second depth, the second depth greater than the first depth.

Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach forming an isolation region around the fin structure, the fins protruding above the isolation region, a top surface of the mesa being coplanar with a top surface of the isolation region.

Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach forming an isolation region around the fin structure, the isolation region having a first portion around the fins and having a second portion around the mesa, the second portion deeper than the first portion.



Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
Chuang et al. (U.S. Patent No. 11,152,506) teaches patterning a semiconductor substrate to form a fin structure extending from the semiconductor substrate, the fin structure comprising fin portions and a mesa portion, the fin portions and the mesa portion each extending in a first direction in a top-down view; forming a source region and a drain region in the fin structure, the source region disposed in the fin portions of the fin structure, the drain region disposed in the mesa portion of the fin structure; and forming a first gate structure between the source region and the drain region, the first gate structure disposed on a region of the fin structure where the fin portions are joined to the mesa portion, the first gate structure extending in a second direction in the top-down view, the second direction perpendicular to the first direction. 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                     /JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        December 16, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894